                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION


JAMES BAUGH,

              Plaintiff,

       V.                                           CV 118-122


JOHN and/or JANE DOES,Two Unknown
Lab Technicians; DOCTOR YOUNG;
MS.POWELL,Medical Director; and,
RUTHIE SHELTON,Deputy Warden of
Care and Treatment,

              Defendants.




                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed (doc. no. 20). The

Magistrate Judge recommended dismissing the case without prejudice as a sanction for

Plaintiff providing dishonest information about his filing history. (See doc. no. 18.) Plaintiff

does not deny he filed the undisclosed cases identified by the Magistrate Judge, but he asks

that the Court excuse his mistake. The Court declines to do so.


       The plain language of the complaint form explains a prisoner plaintiff must disclose

his prior filing history. (Doc. no. 15, pp. 15-17.) Plaintiff contends he was not blatantly

dishonest with the Court because he forgot about the undisclosed lawsuits as a result of

taking mental health medication. (Doc. no. 20, p. 1.) The argument rings hollow in light of
his sudden ability to remember the details of dismissal of one of the cases identified by the

Magistrate Judge, as well as his clarity of recall concerning the presiding Judge in a third

case Plaintiff failed to disclose from thirty years ago. (Id at 1-2.) As the case law cited in

the Report and Recommendation makes clear, failing to disclose prior filing history will not

be tolerated, and the Eleventh Circuit has repeatedly approved of dismissing a case without

prejudice as a sanction. (See doc. no. 18, pp. 4-5.)

          Accordingly, the Court OVERRULES Plaintiffs objections, ADOPTS the Report

and Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without

prejudice as a sanction for Plaintiffs abuse of the judicial process, and CLOSES this civil

action.


          SO ORDERED this _j^S^^day of November,2018, at Augusta, Georgia.


                                            J. RANBAL HALL,CHIEF JUDGE
                                            UNITED^TATES DISTRICT COURT
                                                       iRN DISTRICT OF GEORGIA
